Exhibit 10.6

 

WADDELL & REED FINANCIAL, INC.

 EXECUTIVE INCENTIVE PLAN

As Amended and Restated

Effective January 1, 2020

1.         Purposes

The purposes of the Plan are to advance the interests of stockholders of the
Company by providing performance-based incentives to eligible Participants and
to enable the Company and its Subsidiaries to attract, retain, motivate and
reward the best qualified executive officers and key employees by providing them
with the opportunity to earn competitive compensation directly linked to the
Company’s performance.

2.         Definitions

Unless the context requires otherwise, the following words as used in the Plan
shall have the meanings ascribed to each below, it being understood that
masculine, feminine, and neuter pronouns are interchangeable and that each
comprehends the others.

(a)        “Board” means the Board of Directors of the Company.

(b)        “Committee” means the Compensation Committee of the Board.

(c)        “Company” means Waddell & Reed Financial, Inc.

(d)        “Fiscal Year” means the twelve month period beginning on each
January 1 and ending on the following December 31.

(e)        “Incentive Percentage” means the pre-established award formula
established by the Committee which specifies a percentage of a pool of funds, as
determined by the Committee, to be paid as an Incentive Plan Award.

(f)        “Incentive Plan Award” means the annual incentive compensation award
granted under the Plan, which is contingent and based upon the attainment of the
Performance Goals with respect to a Performance Period.

(g)        “Participant” means (i) each executive officer of the Company, and
(ii) each other individual employee or member of a class of employees of the
Company or a Subsidiary, in each case, who the Committee designates as a
participant under the Plan.

(h)        “Performance Goals” means the performance goals established by the
Committee for each Performance Period.

(i)         “Performance Period” means the Fiscal Year or such shorter period as
shall be established with respect to a Participant by the Committee.

 

 








(j)         “Plan” means the Waddell & Reed Financial, Inc. Executive Incentive
Plan, as Amended and Restated, as set forth herein and as may be amended,
modified or supplemented from time to time.

(k)        “Stock” means the Company’s Class A common stock, $0.01 par value.

(l)         “Subsidiary” means any entity of which the Company owns, directly or
indirectly, equity representing more than 50% of the voting power of all classes
of equity entitled to vote.

3.         Administration

(a)        Plan Administrator

The Plan shall be administered by the Committee, except as may be delegated
pursuant to Section 3(b). The Committee shall act pursuant to a majority vote at
a meeting at which quorum, as defined by the Committee Charter, is present or by
unanimous written consent. The Committee may employ such legal counsel,
consultants, and agents (including counsel or agents who are employees of the
Company or a Subsidiary) as it may deem desirable for the administration of the
Plan and may rely upon any opinion received from any such counsel, consultant,
or agent and any computation received from such consultant or agent. All
expenses incurred in the administration of the Plan, including, without
limitation, for the engagement of any counsel, consultant, or agent shall be
paid by the Company.

(b)        Authority of the Committee

Subject to the provisions of the Plan, the Committee shall have full
discretionary authority to administer and interpret the Plan, to exercise all
powers either specifically granted to it under the Plan or as are necessary or
advisable in the administration of the Plan, to prescribe, amend and rescind
rules and regulations relating to the Plan, and to make all other determinations
necessary or advisable for the administration of the Plan. The Committee may
delegate its responsibilities for administering the Plan to one or more persons
as the Committee deems necessary.

(c)        Effect of Committee Determinations

Any determination made by the Committee under the Plan shall be final and
conclusive on all persons, including the Company, the Participants (or any
person claiming any rights under the Plan from or through any Participant), and
any stockholder of the Company, but shall be based on such objective information
or financial data as is relevant to the Performance Goal(s). No member or former
member of the Board or the Committee shall be liable for any act, omission,
interpretation, construction, or determination made in connection with the Plan
other than as a result of such individual’s willful misconduct.

4.         Participation

For any Performance Period, the Committee shall determine which of such
executive officers and other individual employees or class of employees shall
participate in the Plan.





2




5.         Incentive Plan Awards

The Committee may establish Incentive Percentages and Performance Goals for any
Performance Period in accordance with Section 5 and may certify whether such
goals have been obtained.

(a)        Performance Goals

The Committee shall establish the Performance Goals that must be satisfied in
order for a Participant to receive an Incentive Plan Award for such Performance
Period.

(b)        Performance Goal Criteria. The Committee may use such business
criteria as it selects to constitute the Performance Goal or Performance Goals
for any Performance Period, including, but not limited to, one or more of the
following business criteria for the Company, on a consolidated basis, and/or for
specified subsidiaries or business or geographical units of the Company (except
with respect to the total shareholder return and earnings per share criteria):
(1) earnings per share; (2) increase in revenues; (3) increase in cash flow;
(4) increase in cash flow return; (5) return on net assets; (6) return on
assets; (7) return on investment; (8) return on capital; (9) return on equity;
(10) economic value added; (11) operating margin; (12) contribution margin;
(13) net income; (14) pre-tax earnings; (15) pre-tax earnings before interest,
depreciation and amortization; (16) pre-tax operating earnings after interest
expense and before incentives, service fees, and extraordinary or special items;
(17) operating income; (18) total stockholder return; (19) debt reduction; and
(20) any of the above goals determined on an absolute or relative basis, or as
adjusted in any manner which may be determined by the Committee, or as compared
to the performance of a published or special index deemed applicable by the
Committee including, but not limited to, the Standard & Poor’s 500 Stock Index
or a group of competitor companies.

(c)        Effect of Certain Events. The Committee may provide for the manner in
which actual performance and Performance Goals with regard to the business
criteria selected will reflect the impact of specified events during the
relevant performance period, which may mean excluding the impact of certain
events or occurrences, including, but not limited to, any or all of the
following events or occurrences: (1) asset write-downs or impairments to assets;
(2) litigation, claims, judgments or settlements; (3) the effect of changes in
tax law or other such laws or regulations affecting reported results; (4)
accruals for reorganization and restructuring programs; (5) any extraordinary,
unusual or nonrecurring items; (6) any change in accounting principles; (7) any
loss from a discontinued operation; (8) goodwill impairment charges;
(9) operating results for any business acquired during the calendar year; (10)
third party expenses associated with any investment or acquisition by the
Company or any Subsidiary; (11) any amounts accrued by the Company or its
Subsidiaries pursuant to management bonus plans or cash profit sharing plans and
related employer payroll taxes for the fiscal year; (12) any discretionary or
matching contributions made to a retirement plan or deferred compensation plan
for the fiscal year; (13) interest, expenses, taxes, depreciation and depletion,
amortization and accretion charges; and (14) marked-to-market adjustments for
financial instruments.





3




(d)        Incentive Percentage

On or during any Performance Period, the Committee may establish an Incentive
Percentage applicable to a Participant’s Incentive Plan Award for such
Performance Period. The Committee may establish different Incentive Percentages
for individual Participants or different classes of Participants, and/or, if
applicable, the achievement levels of the Performance Goals or may elect not to
establish Incentive Percentages for any individual Participant.

(e)        Certification and Maximum Amount Payable

Except as determined otherwise by the Committee, the Committee shall, promptly
after the date on which the necessary financial, individual or other information
for a particular Performance Period becomes available, certify (i) whether, or
the degree to which, if applicable, each of the Performance Goals has been
attained; and (ii) with respect to each qualifying Participant, the amount of
the Incentive Plan Award, if any, payable to such Participant. The Incentive
Plan Award may be determined by multiplying the Incentive Percentage applicable
to the Participant by the dollar amount of the pool of funds available with
respect to the Performance Period to which the Incentive Plan Award pertains.
Alternatively, the Committee may provide that Incentive Plan Awards will be
determined or calculated in such other manner (pursuant to a formula or
otherwise) as the Committee in its discretion determines to be appropriate.  In
no event, however, will a Participant be paid compensation pursuant to an
Incentive Plan Award in excess of the aggregate of (x) $7,500,000 with respect
to the portion of the Incentive Plan Award payable in cash with respect to any
Fiscal Year and (y) 300,000 shares of Stock with respect to the portion of the
Incentive Plan Award payable in Stock with respect to any Fiscal Year.

(f)        Eligibility

To be eligible for payment of any Incentive Plan Award, the Participant must
(i) have performed the Participant’s duties to the satisfaction of the
Committee, (ii) have not engaged in any act deemed by the Committee to be
contrary to the best interests of the Company, and (iii) otherwise complied with
Company policies at all times prior to the date the Incentive Plan Award is
actually paid. No Incentive Plan Award shall be paid to any Participant who does
not satisfy each of the above.

(g)        Termination of Employment

If a Participant’s employment terminates due to death, disability or a change of
control of the Company and such termination occurs prior to the date of payment
of an Incentive Plan Award, such Participant may receive an Incentive Plan Award
as determined in the discretion of the Committee.

(h)        Discretion

Notwithstanding any provision in this Section 5 to the contrary, the Committee
shall have the right, in its absolute discretion, (i) to determine the amount
otherwise payable to any Participant under Section 5 based on individual
performance or any other factors that the Committee, in its discretion, shall
deem appropriate, (ii) to pay to any Participant a bonus based on individual
performance or any other criteria that the Committee deems appropriate, and
(iii) in connection





4




with the hiring of any person, provide for a minimum Incentive Plan Award amount
in the calendar year of hire, regardless of whether performance objectives are
attained.

6.         Payment

Except as otherwise provided hereunder or determined otherwise by the Committee,
payment of any Incentive Plan Award amount determined under Section 5 shall be
made to each Participant as soon as practicable after the Committee certifies
that one or more of the applicable Performance Goals have been attained (or, in
the case of any Incentive Plan Award payable under the provisions of
Section 5(h) pursuant to the Committee’s discretion, after the Committee
determines the amount of any such Incentive Plan Award). Unless otherwise
determined by the Committee, a Participant must be employed by the Company or a
subsidiary on the date of payment of an Incentive Plan Award to be eligible to
receive the Incentive Plan Award. The Incentive Plan Award may be paid in whole
or in part, in the discretion of the Committee, in either options to purchase
Stock or in shares of Stock which will be subject to certain restrictions and/or
a risk of forfeiture, with the remainder, if any, to be paid in cash. The value
of any Stock-based payment under an Incentive Plan Award shall be determined by
the Committee. The Committee will establish a formula to convert an Incentive
Plan Award into a Stock-based payment of equivalent fair market value. All
options to purchase Stock and restricted Stock issued as payment for all or any
part of an Incentive Plan Award shall be distributed from the total number of
shares of Stock reserved and available for distribution under the Waddell & Reed
Financial, Inc. Stock Incentive Plan, as amended and restated, and as may be
further amended, modified or restated, (or such other equity compensation plan
maintained by the Company that has been approved by the stockholders of the
Company) and shall comply in full with all of the terms and provisions regarding
stock options and restricted stock, as applicable, set forth in such stock award
plan.

7.         General Provisions

(a)        Effectiveness of the Plan

The Plan became effective with respect to calendar years beginning on or after
January 1, 1999, and has been amended from time to time since its inception. The
Plan was most recently amended and restated in its entirety effective January 1,
2019.  This Plan document amends and restates the 2019 plan document and applies
to Incentive Plan Awards granted on or after January 1, 2020.

(b)        Amendment and Termination

Notwithstanding Section 7(a), the Board or the Committee may at any time amend,
suspend, discontinue, or terminate the Plan; provided, however, that no such
amendment, suspension, discontinuance, or termination shall adversely affect in
any material way the rights of any Participant with respect to any Fiscal Year
which has already commenced.

(c)        Designation of Beneficiary

Each Participant may designate a beneficiary or beneficiaries (which beneficiary
may be an entity other than a natural person) to receive any payments which may
be made following the Participant’s death. Such designation may be changed or
canceled at any time without the consent





5




of any such beneficiary. Any such designation, change or cancellation must be
made in a form approved by the Committee and shall not be effective until
received by the Committee. If no beneficiary has been named, or the designated
beneficiary or beneficiaries shall have predeceased the Participant, the
beneficiary shall be the Participant’s spouse or, if no spouse survives the
Participant, the Participant’s estate. If a Participant designates more than one
beneficiary, the rights of such beneficiaries shall be payable in equal shares,
unless the Participant has designated otherwise.

(d)        No Right of Continued Employment

Nothing in this Plan shall be construed as conferring upon any Participant any
right to continue in the employment of the Company or any of its Subsidiaries.

(e)        No Limitation on Corporate Actions

Nothing contained in the Plan shall be construed to prevent the Company or any
Subsidiary from taking any corporate action which is deemed by it to be
appropriate or in its best interest, whether or not such action would have an
adverse effect on any awards made under the Plan. No employee, beneficiary or
other person shall have any claim against the Company or any Subsidiary as a
result of any such action.

(f)        Non-alienation of Benefits

Except in the case of death, no Participant or beneficiary shall have the power
or right to transfer, anticipate, or otherwise encumber the Participant’s
interest under the Plan. The Company’s obligations under this Plan are not
assignable or transferable except to (i) a corporation which acquires all or
substantially all of the Company’s assets, or (ii) any corporation into which
the Company may be merged or consolidated. The provisions of the Plan shall
inure to the benefit of each Participant and the Participant’s beneficiaries,
heirs, executors, administrators, or successors in interest.

(g)        Withholding

Any amount payable to a Participant or a beneficiary under this Plan shall be
subject to any applicable Federal, state, and local income and employment taxes
and any other amounts that the Company or a Subsidiary is required by law to
deduct and withhold from such payment.

(h)        Severability

If any provision of this Plan is held unenforceable, the remainder of the Plan
shall continue in full force and effect without regard to such unenforceable
provision and shall be applied as though the unenforceable provision were not
contained in the Plan.

(i)         Governing Law

The Plan shall be construed in accordance with and governed by the laws of the
State of Kansas, without reference to the principles of conflict of laws except
that any matters relating to the internal governance of the Company shall be
governed by the general corporate laws of the state of Delaware.





6




(j)         Headings

Headings are inserted in this Plan for convenience of reference only and are to
be ignored in a construction of the provisions of the Plan.

(k)        Plan not Funded

Plan awards shall be made solely from the general assets of the Company. To the
extent any person acquires a right to receive payments from the Company under
the Plan, the right is no greater than the right of any other unsecured general
creditor.

(l)         No Guarantee

While a discretionary Incentive Plan Award may have been paid in the past,
whether such payments will be made in the future will depend upon various
factors, such as the Company’s financial condition and performance. There is no
guarantee that the Company will pay any such discretionary award. The Committee
may reduce, eliminate or increase, any Incentive Plan Award. The Company may
withhold an Incentive Plan Award, or portions thereof, for any reason including
gross misconduct (e.g., theft, dishonesty/compromised integrity, fraud,
harassment, etc.) or any actions deemed to be contrary to the best interests of
the Company by the Committee.

(m)       Rights to Payments

No Participant shall have any enforceable right to receive any Incentive Plan
Award made with respect to a Performance Period or to retain any payment made
with respect thereto if for any reason the requirements of Section 5 are not
satisfied.

(n)        Clawback Policy

This Plan is subject to any written clawback policies that the Company, with the
approval of the Board, may adopt and that the Company determines should apply to
this Plan. Any such policy may subject awards granted pursuant to the Plan and
amounts paid or realized with respect to awards under this Plan to reduction,
cancelation, forfeiture or recoupment if certain specified events or wrongful
conduct occur, including but not limited to an accounting restatement due to the
Company’s material noncompliance with financial reporting regulations or other
events or wrongful conduct specified in any such clawback policy.

7

